Citation Nr: 0632739	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar myositis and 
radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 through March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The case is now 
before the Board for appellate review.

The veteran's representative, in August 2006, raised a claim 
for a separate rating pursuant to note (1) of the General 
Formula for Disease and Injuries of the Spine, for the 
veteran's neurologic disabilities, including radicular pain.  
This matter is REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's lumbar myositis is not manifested by persistent 
symptoms compatible with sciatic neuropathy with little 
intermittent relief, or incapacitating episodes having a 
total duration of at least six weeks during the previous 
twelve months, or unfavorable ankylosis of the thorocolumbar 
spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
myositis and radiculopathy have not been met.  38 U.S.C.A. § 
1155 (West 2005); 38 C.F.R. §§ 4.71a, DC 5293 (2002), DC 5293 
(2003), DC 5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected back disability.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities found in 38 C.F.R. Part 4, which sets forth 
separate rating codes for various disabilities.  Generally, a 
disability must be considered in the context of the whole 
recorded history.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  In this case, the veteran was initially 
service connected for his back disorder in April 1994.  This 
claim for an increased rating came in August 2000.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.   
See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran is presently rated as 40 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002, 2003).  
Since his claim was filed in August 2000, regulatory changes 
have twice amended the rating criteria for evaluating spine 
disabilities.  The first change affected only the rating 
criteria for intervertebral disc syndrome (IDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id. The regulations regarding 
diseases and injuries to the spine generally, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004). The law 
requires that for any date prior to September 23, 2002, the 
Board cannot apply the first set of revised regulations and 
that for any date prior to September 26, 2003, the Board 
cannot apply the second set of revised regulations.

The former criteria allows a 60 percent rating for IDS if the 
medical evidence of record shows pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disk, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).  

For a 60 percent rating under the first set of amended 
criteria, effective September 23, 2002, the evidence must 
show that the veteran's IDS was manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the previous twelve months.  See 38 C.F.R. § 4.71a, DC 5293 
(2003). 

For an increase to 50 percent under the new regulation, the 
evidence must show unfavorable ankylosis of the thorocolumbar 
spine, or unfavorable ankylosis of the entire spine, which 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, DC 5243 
(2005).  

At the August 2000 VA examination, the veteran reported 
having had three or four occasions of severe low back pain in 
the previous year.  At the time of that exam, the veteran was 
not experiencing pain, tenderness, or spasm.  The examiner 
diagnosed lumbar paravertebral myositis with radiculopathy.  
Outpatient treatment records following that examination 
memorialize continuous complaints of low back pain, but do 
not show lengthy incapacitating episodes or ankylosis.  

An April 2002 x-ray report from the veteran's private 
physician showed increased density in the left upper quadrant 
at the level of T12-L1, and no other changes except a 
"minimal malformation in the posterior arch of L5."  

One year later, in April 2003, the veteran reported to a VA 
examiner that in the prior year he had had three episodes of 
severe low back pain for which he went to the doctor.  He was 
not prescribed bed rest, but reportedly gave himself bed 
rest.  At that time he was using lumbosacral orthosis with 
good pain control.  The range of motion of his lumbar spine 
at that time was forward flexion of 50, backward extension of 
30, lateral flexion and rotation of 35.  He reported pain at 
the last degree of range of motion measured.  The examiner 
opined that the veteran was additionally limited by pain, but 
not by fatigue, weakness, or lack of endurance after 
repetitive use.  There was moderate palpable lumbosacral 
spasm and moderate tenderness at that time, but normal 
strength.  The examiner stated that there were no fixed 
deformities at that time.

Handwritten treatment records from the veteran's private 
physician, Dr. Babilonia, are illegible.  A report of "mild 
pain" is seen in the October 2002 record, but it is unclear 
what body part is being referred to.  The veteran's VA 
medical records, however, do show continued treatment for the 
veteran's back pain, including physical therapy.  At his June 
2004 personal hearing, the veteran described his back pain 
and explained his discomfort, but did not report 
incapacitating episodes of any duration and did not give any 
indication that his spine was ankylosed at any time.

The veteran was afforded his most recent VA examination in 
April 2005.  At that time, the veteran complained of constant 
moderate to severe low back pain.  He reported having 
difficulty walking, but being able to walk, during flare-ups.  
On physical examination, the doctor noted erect posture, but 
stiff trunk during gait.  The veteran had symmetry in 
appearance and in rhythm of spinal movement.  He was using a 
one-point cane at the time of examination.  His flexion was 
43 degrees, extension 18 degrees, left and right lateral 
bending 20 degrees, left and right rotation 20 degrees.  The 
examiner stated that the veteran's range of motion is 
additionally limited by pain, but not by fatigue, weakness or 
lack of endurance.  The veteran had moderate spasm at L5-S1, 
but nothing severe or resulting in abnormal gait.  The 
examiner noted that there were not deformities or ankylosis 
on examination.

None of the rating criteria are more favorable to the veteran 
in this case.  At no time does the evidence show 
incapacitating episodes, or ankylosis (as defined by note 5 
to DC 5243), to warrant an increase under any of the rating 
criteria available.  The symptomology is most often described 
as moderate, with occasional severe episodes.  The veteran 
was able to continue ambulating and never reported becoming 
incapacitated for any length of time.  There is no evidence 
of ankylosis of the lumbar spine in the medical evidence of 
record.  A 40 percent rating under 38 C.F.R. § 4.71a, DC 5293 
(2002) is reserved for severe, recurring IDS.  The veteran's 
additional limitations due to pain on motion were considered 
when awarding the 40 percent rating as his forward flexion 
has never been limited to 30 degrees; his other symptoms were 
considered when the award was granted.  As such, an 
additional increase in rating is not warranted under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Consequently, the veteran 
does not, under any of the available rating criteria, present 
a disability picture matching or more nearly approximating a 
rating greater than 40 percent for his low back disability at 
any time.



Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in May 2002 that informed him of 
the evidence necessary to establish entitlement to an 
increased rating.  The letter also notified the veteran of 
what evidence he was expected to provide and what VA would 
obtain on his behalf.  In the September 2003 letter to the 
veteran notifying him that VA had requested his private 
medical records, he was informed that it is his 
responsibility to furnish the evidence required to support 
his claim.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2005).  The subsequent Statements of 
the Case informed the veteran of the various regulatory 
changes with regard to the spine ratings.  While the veteran 
was not provided notice of the evidence necessary to 
establish both disability ratings and effective dates, as is 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
because this claim is being denied, those issues are moot.  
Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d).  Here, the veteran's statements, 
VA and private treatment records, and several VA examination 
reports have been associated with the claims folder.  The 
veteran was afforded an RO hearing in June 2004 and the 
hearing transcript is of record.  

VA has done everything reasonably possible to assist the 
veteran.  Another remand or further development of these 
claims would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.  


ORDER

Entitlement to an increased rating for lumbar myositis and 
radiculopathy, currently evaluated as 40 percent disabling, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


